PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,424,805
Issue Date: April 23, 2013
Application No. 12/574,726
Filing or 371(c) Date: October 7, 2009
Attorney Docket No. 3975U.014
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed August 19, 2021, to accept 
the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks items (1) and (2) above.

As to item (1), the statement of delay is not acceptable.  The statement of unintentional delay is not considered at this time to be a properly submitted statement.  In this regard, the petitioner’s attention is directed to 37 CFR 1.33(b), which states.

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
(1) A patent practitioner of record;
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.”

Here, the petition appears to be signed on behalf of a juristic entity. A juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is 
the applicant.  All papers submitted on behalf of a juristic entity must be signed by a patent practitioner. A juristic entity may sign substitute statements, small entity assertions, terminal disclaimers, powers of attorney, and submissions under 37 CFR 3.73(c) for an assignee to establish ownership of patent property if the assignee is not the original applicant.  See 37 CFR 1.31.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.  

Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time. 

In sum, petitioner must submit a petition signed by all the inventors, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.  

If petitioner herein is representing the assignee of the entire right, tile and interest in the instant patent application, then compliance with 37 CFR 1.31 must be satisfied.  37 CFR 1.31 states: 

An applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant.  All paper submitted on behalf of a juristic entity must be signed by a patent practitioner.

As to item (2) above, petitioner submitted $2,050.00 with the petition on August 19, 2021 for payment of the 7.5 year maintenance and petition fees.  However, the small entity maintenance fee is $1,880.00 while the small entity petition fee is $1,050.00.   Therefore, the maintenance fee is insufficient by $880.00.  Further, the petition form submitted has the incorrect amount listed for the maintenance fee.

Since the address in the petition differs from the correspondence address of record, a one time courtesy copy of this decision is being mailed to the address given in the request. However, petitioner should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this matter may be directed to Angela Walker at (571) 272-1058.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


cc:	Robert C. Bryan
	951 Old Register Way
	Statesboro, GA 30458



    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)